OFFICE OF DISCIPLINARY COUNSEL v. WILLIAMS.

[Cite as Disciplinary Counsel v. Williams (1997), ___ Ohio St.3d ___.]

Attorneys at law — Misconduct — Disbarment — Conviction of theft and

      receiving stolen property — Previous indefinite suspension for conviction

      of grand theft and forgery.

      (No. 97-1749 — Submitted October 7, 1997 — Decided December 31,

1997.)

      ON CERTIFIED REPORT by the Board of Commissioners on Grievances and

Discipline of the Supreme Court, No. 96-80.

      In May 1995, Barbara J. Graybill, owner of Travel Company of Michigan,

d.b.a. Omega Tours, discovered that respondent, Kevin Williams, a.k.a. Kevin

Anthony Williams, of Columbus, Ohio, Attorney Registration No. 0040877, whom

she had hired as a bookkeeper in July 1994, had embezzled $47,000 from her

company.    In March 1996, respondent pled guilty and was convicted by the

Franklin County Court of Common Pleas of felonies of theft and receiving stolen

property. Respondent was sentenced to two and one-half years of imprisonment

and ordered to pay restitution.

      Relator, Office of Disciplinary Counsel, filed a three-count complaint

charging respondent with violations of DR 1-102(A) (3)(engaging in conduct

involving moral turpitude), 1-102(A)(4) (engaging in conduct involving

dishonesty, fraud, deceit, or misrepresentation), and 1-102(A)(6) (engaging in

conduct that adversely reflects upon the fitness to practice law). After respondent

answered, a panel of the Board of Commissioners on Grievances and Discipline

(“board”) heard the matter and found the facts as alleged in relator’s complaint.

The panel also found that in 1991 respondent was convicted of grand theft and

forgery while employed by a law firm in Norwalk, Ohio, and sentenced to five
years’ probation. As a result, we indefinitely suspended respondent in 1993 from

the practice of law. Disciplinary Counsel v. Williams (1993), 66 Ohio St.3d 41,

607 N.E.2d 832.       The panel concluded that respondent had violated the

Disciplinary Rules as charged.

      Respondent offered in mitigation that the theft was due to manipulation by

and demands of his wife and family. However, respondent had previously told the

common pleas court in mitigation that he stole the money for the purpose of

completing a sex change from female to male, which had been only partially

accomplished. The panel recommended that respondent be disbarred. The board

adopted the findings, conclusions, and recommendation of the panel.

                              __________________

      Jonathan E. Coughlan, Disciplinary Counsel, and Harald F. Craig III,

Assistant Disciplinary Counsel, for relator.

      Kevin A. Williams, pro se.

                              __________________

      Per Curiam.       In 1993, we indefinitely suspended respondent who,

diagnosed as suffering from gender dysphoria, explained that the theft from the

law firm was for the purpose of obtaining funds to complete a sex change by

phalloplastic surgery, a very expensive procedure.    Respondent attributed the

criminal conduct at that time to psychological turmoil caused by the inability to

complete the sex change and low self-esteem as a husband and provider.

      Respondent now offers the same reasons in mitigation for the theft from

Omega Tours in 1995. As Disciplinary Counsel noted to the panel, respondent

was given a second chance in 1991 and before completing the probation period

again committed virtually the same crime for the same reasons. Respondent has




                                         2
clearly violated the Disciplinary Rules as charged in the complaint. Respondent is

hereby disbarred from the practice of law in Ohio. Costs taxed to respondent.

                                                           Judgment accordingly.

      MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and

LUNDBERG STRATTON, JJ., concur.




                                        3